DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 and 12/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aizaki in view of Pan et al.
Aizaki (JP 2011-043703 A) discloses (see annotated Figure 5):

    PNG
    media_image1.png
    761
    542
    media_image1.png
    Greyscale

Regarding claim 1, a light source module (Figure 5, element 10C’), wherein the light source module (Figure 5, element 10C’) is configured to provide a light beam (Figure 5, element Lrgb) along a first direction (Figure 5, element K), and the light source module (Figure 5, element 10C’) comprises a first light source group to a third light source group (Figure 5, element 11R, 11G and 11B) and a first beam-combining device to a fourth beam-combining device (Figure 5, elements B, C, D and E), wherein: an 
Regarding claims 6 and 16, projection positions of the first beam-combining device (Figure 5, element C) and the third beam-combining device (Figure 5, element B) on a reference plane perpendicular to the first direction (Figure element K) are located between projection positions of the second beam-combining device (Figure 5, element D) and the fourth beam-combining device (Figure 5, element E) on the reference plane (i.e. plane perpendicular to element K in Figure 5).
Regarding claims 7 and 17, positions of the first beam-combining device (Figure 5, element C) and the third beam-combining device (Figure 5, element B) in the first direction (Figure 5, element K) do not completely overlap (clearly illustrated in Figure 5).
Regarding claims 8 and 18, positions of the second beam-combining device (Figure 5, element D) and the fourth beam-combining device (Figure 5, element E) in the first direction (Figure 5, element K) do not completely overlap (clearly illustrated in Figure 5).
Regarding claims 10 and 20, the light source module (Figure 5, element 10C’) further comprises two reflective mirror groups (Figure 5, elements A and F), configured to fold at least a part of the emitted light (Figure 5, element Lb) of the second light source group (Figure 5, element 11B).
Regarding claim 11, a projection device (Figure 6, element 20), wherein the projection device (Figure 6, element 20) comprises a plurality of light source modules (Figure 6, elements 11R, 11G and 11B), an optical system (Figure 6, elements 21, 22 and 23), at least one light valve (Figure 6, element 24) and a projection lens (Figure 6, element 25), wherein each of the light source modules (Figure 6, elements 11R, 11G and 11B) is configured to provide a light beam (Figure 5, element Lrgb) along a first direction (Figure 5, element K), and comprises a first light source group to a third light source group (Figure 5, element 11R, 11G and 11B) and a first beam-combining device to a fourth beam-combining device (Figure 5, elements B, C, D and E), wherein: an emitted light (Figure 5, element Lr) of the first light source group (Figure 5, element 11R) is transmitted along the first direction (Figure 5, element K) after being reflected by the first beam-combining device (Figure 5, element C) and the second beam-combining device (Figure 5, element D); an emitted light (Figure 5, 
Aizaki teaches the salient features of the present invention as explained above except (regarding claims 1 and 11) each of a light exiting surface of the first light source group and a light exiting surface of the third light source group is not parallel to a light exiting surface of the second light source group.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have each of a light exiting surface of the first light source group and a light exiting surface of the third light source group is not parallel to a light exiting surface of the second light source group as shown by Pan et al. in combination with Aizaki’s invention for the purpose of having light combining element closely arranged in the direction perpendicular to the light combining direction, so that the size of the light source module may be further reduced (Pan et al., page 4, paragraph 0034, lines 17-20).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aizaki in view of Pan et al.
Aizaki (JP 2011-043703 A) teaches the salient features of the present invention as explained above except each of the first beam-combining device to the fourth beam-combining device comprises two reflective regions and a transmissive region, and the transmissive region is located between the two reflective regions, wherein the two reflective regions are configured to reflect the emitted light of the first light source group or the third light source group, and the transmissive region is configured to allow the emitted light of the second light source group to be transmitted through.
Pan et al. (US Pub. No. 2019/0339602 A1) discloses (see annotated Figure 8) each of the first beam-combining device to the fourth beam-combining device (Figure 8, 

    PNG
    media_image2.png
    726
    780
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first beam-combining device to the fourth beam-combining device comprises two reflective regions and a transmissive region, and the transmissive region is located between the two reflective .

Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 12, Aizaki (JP 2011-043703 A) discloses a light source module (Figure 5, element 10C’) comprising a first light source group (Figure 5, element 11R), a second light source group (Figure 5, element 11B), and a third light source group (Figure 5, element 11G).  However, Aizaki and the prior art of record neither shows nor suggests a light source module wherein the positions of the light-emitting elements of the second light source group in the first direction do not overlap with the light-emitting elements of the first light source group and the light-emitting elements of the third light source group.
Regarding claims 3-5 and 13-15, the claims are allowable based on their dependence from allowable claims 2 and 12 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US Pub. No. 2016/0116832 A1) discloses a projection device including a light source module and a light splitter module. The light source module includes a first light source, a second light source, a reflection module and a polarizing module. The first light source emits a first light beam with a first polarization direction. The second light source emits a second light beam with a second polarization direction. The reflection module is disposed corresponding to the first light source along the first axis, and is used to reflect the first light beam to a second axis. The polarization module is disposed corresponding to the second light source along the first axis and corresponding to the reflection module along the second axis. The polarization module is used to direct the first light beam to pass through the polarization module along the second axis and reflect the second light beam to the second axis through the light splitter module.
Okuda (US Pub. No. 2013/0135592 A1) teaches a light source apparatus, which includes a light source unit that emits exciting light, a light emitting body that emits reference image light in response to the exciting light, and a light collecting member that collects the exciting light on the light emitting body, comprising: an adjustment configuration that adjusts an intensity distribution of the exciting light so that intensity 
Huang (US Pub. No. 2012/0275149 A1) shows a light source apparatus comprising an optical module is disclosed. The optical module has a first optical plate and a second optical plate. The first optical plate comprises a first transparent portion and a first reflective portion. The second optical plate comprises a second transparent portion and a second reflective portion. The light source apparatus comprises a first laser array, a second laser array and a third laser array for projecting a first light, a second light and a third light towards the optical module along a first incident direction, a second incident direction and a third incident direction, respectively. The first light passes through the first and second transparent portions to travel along the emergent direction. The second light reflected by the first reflective portion travels along the emergent direction. The third light reflected by the second reflective portion travels along the emergent direction.
Tanaka (US Pub. No. 2012/0133903 A1) discloses a light source device including: first and second solid-state light source units disposed opposite to each other, each unit including solid-state light sources; a reflection unit; a condensing part; and a fluorescence emission plate excited with a condensed light beam. The light sources in each of the units are arranged two-dimensionally with the optical axes oriented in an x-axis direction. Each column of the light sources of the first and the second light source units are arranged alternately in the y-axis direction. The reflection unit reflects the light beams from the light source units in the z-axis direction so as to be arranged into a two-dimensional array in a xy plane. A density of the reflected light beams in the x-axis 
Silverstein et al. (US Pub. No. 2010/0302514 A1) teaches a beam alignment system for generating an aligned two-dimensional array of parallel light beams, comprising a beam alignment chamber including a base extending in a length direction and a plurality of reflectors mounted on the base, each having independent yaw and pitch adjustments. The beam alignment system further includes a plurality of arrays of light sources, each generating an array of light beams and being paired with a corresponding reflector, the reflectors being disposed to direct the light beams along the length of the beam alignment chamber forming an aligned two-dimensional array of parallel light beams.
Silverstein et al. (US Pub. No. 2009/0122272 A1) shows an illumination apparatus for a digital image projector, the illumination apparatus has a plurality of solid-state laser arrays, each laser array with one or more rows of laser. A light combiner has an output optical axis and a plurality of light-redirecting prisms arranged in a stack. Each light-redirecting prism has at least one contact surface that extends parallel to the output optical axis and is in optical contact with an adjacent prism in the stack and a light redirecting facet that is disposed at an oblique angle to the at least one contact surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
02/23/2022